DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/17/2020 has been entered.

Applicant’s Response
In applicant’s response dated 09/17/2020, Applicant amended Claims 1, 3 and 5; canceled Claims 2, 4 and 9 – 15; and argued against objections and rejections previously set forth in the Office Action dated 06/17/2020. Accordingly, Claims 1, 3, 5 – 8 and 16 remain pending for examination.
In light of Applicant’s amendments and remarks, the previously set forth objection to the Specification is withdrawn.
In light of Applicant’s amendments and remarks, the previously set forth rejections under 35 U.S.C. 112 are withdraw. 

Status of the Claims
Claims 1, 3, 5 – 8, 16 are rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 – 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Frankie Li in “Hyperion Smart View Demo 11.1.2.3” published on December 3, 2013 by youtube.com (hereinafter, Li) in view of Matt Milella in “Smart View 11.1.2.2.300 function builder” published on October 1, 2012 by youtube.com (hereinafter, Milella).

Regarding Claim 1, Li teaches a computer-implemented method, comprising: 
creating a first adhoc grid by opening a cloud-based form for adhoc analysis responsive to receiving from a first user a request to create the first adhoc grid (Li in 0:01, illustrates a Hyperion Smart View 11.1.2.3. Interactive demo. Li in 0:51 – 0:57, further illustrates that the user can select in Smart View panel a shared connections section and select “Finplan” and then click “Ad Hoc Analysis”, in response to user selection a default Ad Hoc Grid is generated that displayed to the user. Li in 4:27 – 5:17, further illustrates how a user can use Planning (cloud-based service) in order to open and view an account); 
adding an extra row to the first adhoc grid responsive to receiving from the first user a request to add the extra row to the first adhoc grid (Li in 4:04 – 4:07, further illustrates that the user can copy and paste rows in order to created rows. Li in 5:59 – 6:09, further illustrates that the user can add a row in a grid. The user can select a row and perform a right click and select insert and in response a new row is inserted), wherein adding the extra row to the first adhoc grid includes [entering a value] for a first entity dimension (Li in 5:00 – 5:04 illustrates that the user can select to edit the dimension associated with an account, in response to select “Edit Dimension” the account dimensions appears); 
saving the first adhoc grid as a smart form, wherein the smart form is a form configured to have adhoc grids labels and calculations [that are based at least in part of cells formulas] (Li in 4:04 – 4:07, further illustrates that the user can copy and paste rows in order to created rows. Li in 5:59 – 6:09, further illustrates that the user can add a row in a grid. The user can select a row and perform a right click and select insert and in response, a new row is inserted. As shown in the screenshots, the data have been saved as data.xlsx).
“entering a value” that correspond to the first dimension, “entering a cell formula into the extra row responsive to first user input specifying the cell formula; and calculations “that are based at least in part of cells formulas”. 
Milella teaches the use of a function builder associated with Smart View. Milella in 0:00 – 0:14, teaches that the user select a cell in the three dimension shown and select functions in the menu associated with smart view. In response to selecting “functions” a select function prompt is presented to the user. Milella in 1:12 – 1:31, further teaches that in response to a user selecting a function and function arguments is presented to the user. Milella further indicates that to be more precise regarding the function, the user can use Excel formulas to make the function more dynamic. The user erase “Jan” and use the dialog to be able to choose the corresponding cell and hit ok. As shown specifically in 1:31, the selected cell is part of the function. In response to clicking OK, the result of the calculation is automatically shown in the cell associated with “Jan”. As shown in Milella in 1:36 the result shown in the grid is the result of executing the inputted formula into the cell. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use the process of adding a formula associated with a cell as shown in Milella by selecting the “functions” option available in the menu of Li (See Li in 0:46). The motivation for doing so would have been to provide a method that automatically update the data in response to a dynamic function (See Milella 1:38 -1:42).

Regarding Claim 3, Li in view of Milella teaches the limitations contained in parent Claim 1. Li further teaches:
wherein creating the first adhoc grid includes starting an analysis at a first level (Li in 0:36 – 0:57, illustrates that the user can select in Smart View panel a shared connections section and select “Finplan” and then click “Ad Hoc Analysis”, in response to user selection a default Ad Hoc Grid is generated that displayed to the user). 

Regarding Claim 5, Li in view of Milella teaches the limitations contained in parent Claim 4. Li further teaches: 
wherein adding the extra row to the first adhoc grid further includes [entering a value] for a first account dimension (Li in 5:00 – 5:04 illustrates that the user can select to edit the dimension associated with an account, in response to select “Edit Dimension” the account dimensions appears). 
However, Li does not specifically disclose entering a value.
Milella teaches the use of a function builder associated with Smart View. Milella in 0:00 – 0:14, teaches that the user select a cell in the three dimension shown and select functions in the menu associated with smart view. In response to selecting “functions” a select function prompt is presented to the user. Milella in 1:12 – 1:31, further teaches that in response to a user selecting a function and function arguments is presented to the user. Milella further indicates that to be more precise regarding the function, the user can use Excel formulas to make the function more dynamic. The user erase “Jan” and use the dialog to be able to choose the corresponding cell and hit ok. As shown specifically in 1:31, the selected cell is part of the function. In response to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use the process of adding a formula associated with a cell as shown in Milena by selecting the “functions” option available in the menu of Li (See Li in 0:46). The motivation for doing so would have been to provide a method that automatically update the data in response to a dynamic function (See Milella 1:38 -1:42).

Regarding Claim 6, Li in view of Milella teaches the limitations contained in parent Claim 1. Milella further teaches:
wherein entering the cell formula into the extra row includes using a spreadsheet formula provided by the first user (Milella teaches the use of a function builder associated with Smart View. Milella in 0:00 – 0:14, teaches that the user select a cell in the three dimension shown and select functions in the menu associated with smart view. In response to selecting “functions” a select function prompt is presented to the user. Milella in 1:12 – 1:31, further teaches that in response to a user selecting a function and function arguments is presented to the user. Milella further indicates that to be more precise regarding the function, the user can use Excel formulas to make the function more dynamic. The user erase “Jan” and use the dialog to be able to choose the corresponding cell and hit ok. As shown specifically in 1:31, the selected cell is part of the function. In response to clicking OK, the result of the calculation is automatically shown in the cell associated with “Jan”).


Regarding Claim 7, Li in view of Milella teaches the limitations contained in parent Claim 1. Milella further teaches:
wherein entering the cell formula into the extra row includes automatically applying a formula for calculated cells reflected dynamically in the other row. 
Milella teaches the use of a function builder associated with Smart View. Milella in 0:00 – 0:14, teaches that the user select a cell in the three dimension shown and select functions in the menu associated with smart view. In response to selecting “functions” a select function prompt is presented to the user. Milella in 1:12 – 1:31, further teaches that in response to a user selecting a function and function arguments is presented to the user. Milella further indicates that to be more precise regarding the function, the user can use Excel formulas to make the function more dynamic. The user erase “Jan” and use the dialog to be able to choose the corresponding cell and hit ok. As shown specifically in 1:31, the selected cell is part of the function. In response to clicking OK, the result of the calculation is automatically shown in the cell associated with “Jan”. Milella in 1:36 – 1:42, teaches that the user can copy the formula by 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use the process of adding a formula associated with a cell as shown in Milena by selecting the “functions” option available in the menu of Li (See Li in 0:46). The motivation for doing so would have been to provide a method that automatically update the data in response to a dynamic function (See Milella 1:38 -1:42).

Regarding Claim 8, this Claim merely recites one or more tangible, non-transitory computer-readable media containing computer-executable instructions that, when executed by a processor, cause the processor to perform the computer-implemented method of claim 1. Accordingly, Li in view of Milella discloses/teaches every limitation of Claim 8, as indicated in the above rejection of Claim 1.

Regarding Claim 16, Li in view of Milella teaches the limitations contained in parent Claim 6. Milella further teaches:
wherein entering the cell formula into the extra row further includes automatically applying a formula for calculated cells reflected dynamically in the other row.
Milella teaches the use of a function builder associated with Smart View. Milella in 0:00 – 0:14, teaches that the user select a cell in the three dimension shown and select functions in the menu associated with smart view. In response to selecting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to use the process of adding a formula associated with a cell as shown in Milena by selecting the “functions” option available in the menu of Li (See Li in 0:46). The motivation for doing so would have been to provide a method that automatically update the data in response to a dynamic function (See Milella 1:38 -1:42).

Response to Arguments
Applicant's arguments filed 09/17/2020 have been fully considered but they are not persuasive.
(1) Applicant argues: that Li does not teach or suggest at least “creating a first adhoc grid by opening a cloud-based form for adhoc analysis responsive to receiving from a first user a request to create the first adhoc grid,” as recited by independent opening of a cloud-based form for adhoc analysis, let alone the recited “creating a first adhoc grid by opening a cloud based from for adhoc analysis responsive to receiving from a first user a request to create the first adhoc grid.”
Furthermore, Applicant submits that Li does not teach or suggest “adding an extra row to the first adhoc grid responsive to receiving from the first user a request to add the extra row to the first adhoc grid, wherein adding the extra row to the first adhoc grid includes entering a value for a first entity dimension,” as recited by independent claim 1. Applicant submits, that neither the cited portions nor any other portions of Li disclose an entity dimension, let alone the recited “adding an extra row to the first adhoc grid responsive to receiving from the first user a request to add the extra row to the first adhoc grid, wherein adding the extra row to the first adhoc grid includes entering a value for a first entity dimension”. 
Applicant submits that Milella fails to cure the deficiencies of Li because the Action appear to concede at page 9 that Milella does not teach the features pertaining to “creating a first adhoc grid” and “adding an extra row to the first adhoc grid” as recited by independent Claim 1. 
The Examiner respectfully disagrees.
Firstly, Li in 0:36, illustrates the user selectin “Oracle Exxbase”. Li in 0:51 – 0:57, illustrates that the user can select in Smart View panel a shared connections section and select “Finplan” and then click “Ad Hoc Analysis”, in response to the user selection a default Ad Hoc grid is generated that is displayed to the user. Li in 4:45, illustrates the 
Therefore, Li by allowing the user to display a grid by using the Hyperion Planning  and allow the user to perform adhoc analysis teaches and/or suggests “creating a first adhoc grid by opening a cloud based from for adhoc analysis responsive to receiving from a first user a request to create the first adhoc grid” as claimed.
The examiner noted that the specifications are silent regarding any specific details about “cloud based form” and based on the broadest reasonable interpretation a cloud based form, is data obtain from a database of the shared connections of the smart view, as disclose in Li.
Secondly, Li in 4:04 – 4:07, further illustrates that the user can copy and paste rows in order to created rows. Li in 5:00 allow the user to click on edit dimension, and in 5:04, the account dimension appear on the screen. Li in 5:59 – 6:09, further illustrates that the user can add a row in a grid. The user can select a row and perform a right click and select insert and in response a new row is inserted. As shown in the screenshots, the data have been saved as data.xlsx.
Accordingly, Li by allowing the user to copy and paste is creating extra row to the adhoc grid. However, Li does not specifically disclose that adding the extra row includes entering a value for a first entity dimension. 
Milella in the same field of endeavor discloses a function builder associated with Smart View. Milella in 0:00 – 0:14, teaches that the user select a cell in the three dimension shown and select functions in the menu associated with smart view. In 
Specifically, Milella in 1:30 is adding a row by adding a value for the dimension.
Accordingly, Li in view of Milella teaches or suggests “adding an extra row to the first adhoc grid responsive to receiving from the first user a request to add the extra row to the first adhoc grid, wherein adding the extra row to the first adhoc grid includes entering a value for a first entity dimension” as claimed.
Applicant's remaining arguments with respect to claims are substantially encompassed in the arguments above, therefore examiner responds with the same rationale.
For at least the foregoing reasons, Examiner maintains prior art rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL MERCADO/Primary Examiner, Art Unit 2176